DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1, 3-5, and 16-25 in the reply filed on 4/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Examiner notes that claims 7-15 were directed to the method which is now cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Turchetti et al. (US 20150104376).
Turchetti discloses a sapphire (or alumina) substrate that has been annealed and methods thereof.  Concerning claim 1, Turchetti discloses a sapphire material that is heated at a first temperature of 1500°C to 1700°C and a second heating step at a temperature of 1600°C to 1800°C, wherein the thickness of the sapphire substrate can be any thickness dependent upon the application, wherein the resulting substrate has improved optical properties such as reduced haze (para. 0016-0027).  As such, it would have been obvious to one of ordinary skill in the art to have a substrate having any thickness, including the claimed thickness.  Given that the sapphire substrate is annealed in a two-step heating process, wherein the temperatures are the same for each step and the resulting substrate has reduced haze, the optical properties as claimed would be intrinsic to the substrates of Turchetti.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Turchetti et al. (US 20150104376) as applied to claim 1 above, and further in view of Osmanow et al. (US 6456643).
Turchetti discloses the above but is silent for the optical component being used in an excimer laser.
Osmanow discloses sapphire as an exemplary material for use in excimer laser systems as a dielectric member (claims 22, 30, and 48), wherein sapphire provides an efficient and versatile preionization spectrum for lasing (col. 9, lines 5-9).  As such, to take advantage of the above, one of ordinary skill in the art would have been motivated to use sapphire as a dielectric optical component in an excimer laser system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783